132 Nev., Advance Opinion 349
                          IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DR. JOEL SLADE,                                     No. 62720
                 Appellant,
                 vs.
                 CAESARS ENTERTAINMENT
                 CORPORATION; PARIS LAS VEGAS                              FILED
                 OPERATING COMPANY, LLC, D/B/A
                 PARIS LAS VEGAS,                                          MAY 1 2 2016
                 Respondents.                                          L
                                                                               K, DEMAN
                                                                                     SDI
                                                                     BY At
                                                                      CHIEF DEP 4 CLERK



                             Appeal from a district court order dismissing plaintiffs
                 complaint. Eighth Judicial District Court, Clark County; Allan R. Earl,
                 Judge.
                             Affirmed.

                 Nersesian & Sankiewicz and Robert A. Nersesian and Thea Marie
                 Sankiewicz, Las Vegas,
                 for Appellant.

                 Santoro Whitmire and James E. Whitmire and Jason D. Smith, Las
                 Vegas,
                 for Respondents.




                 BEFORE THE COURT EN BANC.


                                                OPINION

                 By the Court, HARDESTY, J.:
                             In this appeal, we are asked to consider whether common-law
                 principles referenced in NRS 463.0129(3)(a) permit gaming
                 establishments to exclude from their premises any person for any reason.
SUPREME COURT
      OF
    NEVADA

(0) 1947A . ce                                                                  1 10 - Beg
                We generally adopt the majority common-law rule permitting the
                exclusion of persons for any reason that is not discriminatory or otherwise
                unlawful.
                                 FACTS AND PROCEDURAL HISTORY
                            Respondent Caesars Entertainment Corporation owns and
                operates a number of casinos throughout the United States, including
                Harrah's Tunica Hotel and Casino in Tunica, Mississippi. In 2011,
                appellant Dr. Joel Slade received a letter from a representative of
                Harrah's Tunica notifying him that he had been evicted from that casino
                and that the eviction would be enforced at all Caesars-owned, -operated, or
                -managed properties. Dr. Slade was interested in attending a medical
                conference that was to take place at Paris Las Vegas Hotel and Casino, a
                property owned and operated by Caesars. Dr. Slade contacted Caesars'
                corporate headquarters in Nevada about attending the conference but was
                informed that his eviction from Caesars' properties would be enforced at
                Paris LV.
                            Dr. Slade then filed a complaint, alleging a breach of the duty
                of public access and seeking declaratory and injunctive relief. Dr. Slade
                does not challenge the casino's right to exclude for proper cause Instead,
                Dr. Slade alleged that under the common law and NRS 463.0129(1)(e),
                Caesars could not exclude him without cause.' He further argued that the
                casino owed him a duty of reasonable access either as a purveyor of a
                public amusement or as an innkeeper. Caesars then filed a motion to
                dismiss the complaint for failure to state a claim upon which relief could

                      lit is unclear from the record or the briefs on appeal the reason
                Caesars evicted Dr. Slade from its properties. Neither party sought
                discovery on this issue.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                be granted pursuant to NRCP 12(b)(5), arguing that it has the right to
                exclude Dr. Slade pursuant to NRS 463.0129(3)(a) and the common law.
                The district court granted Caesars' motion to dismiss. This appeal
                followed.
                                               DISCUSSION
                            This court reviews questions of statutory interpretation de
                nova. V& S Ry., LLC v. White Pine Cty.,    125 Nev. 233, 239, 211 P.3d 879,
                882 (2009). When a statute's language is unambiguous, this court does
                not resort to the rules of construction and will give that language its plain
                meaning. Id. "A statute must be construed as to 'give meaning to all of
                [its] parts and language, and this court will read each sentence, phrase,
                and word to render it meaningful within the context of the purpose of the
                legislation." Id. (alteration in original) (quoting Harris Assocs. v. Clark
                Cty. Sch. Dist., 119 Nev. 638, 642, 81 P.3d 532, 534 (2003) (internal
                quotation omitted)). "Whenever possible, this court will interpret a rule or
                statute in harmony with other rules and statutes."        Albios v. Horizon
                Cmtys., Inc., 122 Nev. 409, 418, 132 P.3d 1022, 1028 (2006) (internal
                quotations omitted).
                            NRS 463.0129 declares Nevada's public policy concerning
                gaming establishments. Pursuant to NRS 463.0129(1)(e), "all gaming
                establishments in this state must remain open to the general public and
                the access of the general public to gaming activities must not be restricted
                in any manner except as provided by the Legislature." However, the
                statute also provides that "[t]his section does not ... [abrogate or abridge
                any common-law right of a gaming establishment to exclude any person
                from gaming activities or eject any person from the premises of the



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) (947A
                establishment for any reason," NRS 463.0129(3)(a). 2 "Gaming' ... means
                to deal, operate, carry on, conduct, maintain or expose for play any
                game or to operate an inter-casino linked system." NRS 463.0153.
                "Establishment' means any premises wherein or whereon any gaming is
                done." NRS 463.0148.
                           Whether NRS 463.0129(3)(a) permits gaming establishments
                to exclude any person for any reason pursuant to common-law principles is
                an issue of first impression in Nevada. 3 Dr. Slade argues that the
                Legislature has codified a common-law duty to provide reasonable access
                to the patrons of gaming establishments in NRS 463.0129(1)(e). In



                      2 Nevada's legislative history regarding NRS 463.0129(3) is sparse,
                with no discussion about how the Legislature viewed the common law or
                why it used the term "any common-law right" in subsection 3. It does
                appear that one reason the language was added to the statute in 1991 was
                to ensure that gaming establishments in Nevada maintained the right to
                evict card counters. See Hearing on S.B. 532 Before the Senate Comm. on
                Judiciary, 66th Leg. (Nev., June 28, 1991) (remarks by Senator Bill
                O'Donnell questioning whether "section 3b of the [statute's] amendment
                meant the management of a casino could ask a patron to leave if the
                management suspected card counting"); Hearing on S.B. 532 Before the
                Senate Comm. on Judiciary, 66th Leg. (Nev., June 29, 1991) (explaining
                that the amendment would allow gaming establishments to "evict
                cheaters").

                      3 Caesars  argues that this court has previously decided whether a
                person may be excluded from the premises of a casino for any reason. See
                S.O.C., Inc. v. Mirage Casino-Hotel, 117 Nev. 403, 411-14, 23 P.3d 243,
                248-50 (2001); Spilotro v. State, ex rel. Nev. Gaming Comm'n, 99 Nev. 187,
                189, 661 P.2d 467, 468 (1983). However, these cases involved an alleged
                constitutional right to access, not a common-law right, and in both cases
                we held that the reason for the exclusion was not discriminatory and
                therefore valid, making them inapplicable here. S.O.C., 117 Nev. at 413-
                14, 23 P.3d at 249-50; Spilotro, 99 Nev. at 194, 661 P.2d 467 at 471-72.

SUPREME COURT
     OF
   NEVADA
                                                    4
10) 1947A •
                making his argument, Dr. Slade urges this court to read NRS
                463.0129(1)(e) as requiring Caesars to provide him access to its Nevada
                establishments because he is a member of the general public. Caesars
                counters that NRS 463.0129(3)(a) preserves the common-law right to
                exclude any individual for any otherwise lawful, nondiscriminatory
                reason. The parties' arguments suggest that NRS 463.0129 presents
                competing rights to the general public and gaming establishments
                concerning access to a casino's premises. Therefore, we must first
                interpret the language in these statutory subsections and determine the
                common-law rule before reaching the merits of this appeal.
                Construction of NRS 463.0129
                            The plain language of NRS 463.0129(1)(e) assures access to
                the general public to a gaming premises, except as provided by the
                Legislature. But the Legislature appears to have qualified that access by
                recognizing a common-law right of gaming establishments in NRS
                463.0129(3)(a) to eject any person from the premises In harmonizing
                NRS 463.0129(1)(e) and 3(a), we must determine the breadth of an owner's
                common-law right to evict patrons.
                            There is overwhelming authority recognizing the common-law
                right of a private owner of a public amusement to exclude any person for
                any reason from the premises. See, e.g., Brooks v. Chicago Downs Ass'n,
                Inc., 791 F.2d 512, 513, 516 (7th Cir. 1986) ("find[ing] that Illinois follows
                the common law rule" in detei mining that a race track operator had the
                absolute right to exclude a patron for any reason); Ziskis v. Kowalski, 726
                F. Supp. 902, 908 (D. Conn. 1989) ("The weight of the case law upholds the
                common law rule that owners of places of amusement, like theaters and
                racetracks, are permitted to exclude patrons without cause."); Donovan v.
                Grand Victoria Casino & Resort, L.P., 934 N.E.2d 1111, 1112, 1115-16
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                (Ind. 2010) (following the majority rule in holding that the owner of a
                riverboat casino had a common-law right to exclude any person from its
                premises). 4
                               A narrower interpretation of the common-law rule to exclude
                persons stems from the Supreme Court of New Jersey's decision in Uston
                v. Resorts International Hotel, Inc., 445 A.2d 370 (N.J. 1982). In Uston, a
                casino banned a card counter from its premises based on his method of
                playing blackjack.     Id. at 371. The court held that the exclusion was
                invalid because the controlling gaming authority "alone has the authority


                      4 Dr. Slade argues that, pursuant to NRS 1.030, Nevada should not
                recognize the current majority position because the common law to be
                applied to innkeepers is that of England as it existed in either 1776, at the
                establishment of the Union, or in 1864 when Nevada became a state. We
                do not agree with his contention for three reasons. We first note that NRS
                463.0129(3)(a) specifically provides that the common law to be applied is
                that which allows a gaming establishment to "eject any person from the
                premises of the establishment for any reason." Moreover, Dr. Slade does
                not cite to, and this court has not identified, any early cases determining a
                gaming establishment's common-law right to exclude. Additionally, the
                early common law does not appear to apply a uniform rule. Some early
                common-law cases did not allow a private owner of a public amusement to
                exclude any person for any reason, see, e.g., Donnell v. State, 48 Miss. 661,
                681 (1873), while other cases did allow such exclusions, see, e.g., Madden
                v. Queens Cty. Jockey Club, Inc., 72 N.E.2d 697, 698 (N.Y. 1947) ("At
                common law a person engaged in a public calling, such as innkeeper or
                common carrier, was held to be under a duty to the general public and was
                obliged to serve, without discrimination, all who sought service. . . . On the
                other hand, proprietors of private enterprises, such as places of
                amusement and resort, were under no such obligation, enjoying an
                absolute power to serve whom they pleased."). Finally, this court has
                previously determined that, "[d]espite NRS 1.030, courts may reject the
                common law where it is not applicable to local conditions." Rupert v.
                Stienne, 90 Nev. 397, 399, 528 P.2d 1013, 1014 (1974). Accordingly, we
                are not persuaded by the argument.

SUPREME COURT
       OF
     NEVADA
                                                      6
(0) 1947A w
                  to exclude patrons based upon their strategies for playing licensed casino
                  games." Id. at 372. The court went on to conclude that the common-law
                  right to exclude in New Jersey was "substantially limited by a competing
                  common law right of reasonable access to public places." Id.
                              We decline to follow the more narrow position that a common-
                  law right of reasonable access to public places limits a private owner's
                  right to exclude because its restrictive articulation of the common law is
                  inconsistent with the plain language of NRS 463.0129(3)(a). Thus, in
                  harmonizing NRS 463.0129(1)(e) and NRS 463.0129(3)(a), we conclude
                  that casino establishments are to be open to the general public but have
                  the common-law right to exclude any individual from the premises
                  pursuant to the majority common-law position.
                              We emphasize, however, the right to exclude is not without
                  significant and important limitation. We further conclude that NRS
                  463.0129(3)(a) does not grant gaming establishments an unlimited right to
                  exclude anyone for any reason as that common-law right can be abridged
                  by other statutory provisions. For example, under NRS 651.070, "Earn
                  persons are entitled to the full and equal enjoyment of the goods, services,
                  facilities, privileges, advantages and accommodations of any place of
                  public accommodation, [5] without discrimination or segregation on the
                  ground of race, color, religion, national origin, disability, sexual




                        5NRS 651.050(3)(a), (b), and (d) define "'[p]lace of public
                  accommodation" as "[a]ny inn, hotel, motel or other establishment which
                  provides lodging to transient guests," as well as restaurants, bars, and
                  theaters. Because casinos combine several of the elements, we conclude
                  that casinos are 'place [s] of public accommodation.'

SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A    ea
                   orientation, sex, gender identity or expression." 6 (Emphasis added.) This
                   interpretation of a gaming establishment's right to exclude is consistent
                   with other jurisdictions that recognize the majority common-law position.
                   See, e.g., Brooks, 791 F.2d at 513 ("[T]he operator of a horse race track has
                   the absolute right to exclude a patron from the track premises for any
                   reason, or no reason, except race, color, creed, national origin, or sex.");
                   Ziskis, 726 F. Supp. at 905 (recognizing that the common-law rule was
                   limited by a state law that "deals with public accommodations, including
                   places of amusement, creat[ing] . . . a right not to be discriminated against
                   on the basis of race, color, religion, or national origin"); Madden, 72 N.E.2d
                   at 698 ("The common-law power of exclusion. . . continues until changed
                   by legislative enactment. In this State, a statute explicitly covering 'race
                   courses' limits the power by prohibiting discrimination on account of race,
                   creed, color, or national origin."). Accordingly, we conclude that while
                   gaming establishments generally have the right to exclude any person, the
                   reason for exclusion must not be discriminatory or otherwise unlawful.
                   We now turn our attention to whether Dr. Slade's exclusion was for an
                   unlawful reason.




                         °In addition, the statutes governing Nevada's gaming industry are
                   encompassed in NRS Chapter 463. NRS 463.151 regulates the "exclusion
                   or ejection of certain persons from licensed establishments." Pursuant to
                   NRS 463.151(3)(a) and (c), the State Gaming Control Board has the
                   authority to determine who may be excluded and may consider, among
                   other things, whether the person has a "[p1-nor conviction of a crime" or a
                       otorious or unsavory reputation which would adversely affect public
                   confidence and trust that the gaming industry is free from criminal or
                   corruptive elements."

SUPREME COURT
      OF
    NEVADA
                                                         8
(0) 1947A 444WIP
                Dr. Slade failed to demonstrate that his exclusion was for an unlawful
                reason
                             This court reviews a district court's order granting a motion to
                dismiss for failure to state a claim under "a rigorous, de novo standard of
                review."   Pack v. LaTourette, 128 Nev. 264, 267, 277 P.3d 1246, 1248
                (2012). A complaint should be dismissed for failure to state a claim "only
                if it appears beyond a doubt that [the plaintiff] could prove no set of facts,
                which, if true, would entitle [the plaintiff] to relief."   Buzz Stew, LLC v.
                City of N. Las Vegas, 124 Nev. 224, 228, 181 P.3d 670, 672 (2008).
                             Although it is unclear from the record why Caesars initially
                evicted Dr. Slade from its property in Mississippi and this question was
                not argued or considered below, it does appear that his exclusion from
                Caesars' Las Vegas properties was based on that prior eviction. Dr. Slade
                does not argue on appeal, nor did he litigate at district court, that he was
                excluded from Caesars' properties for an unlawful reason. In his
                complaint, Dr. Slade simply argued that he never acted "disorderly" on a
                Caesars property or "cause [d] injury to any company affiliated with
                Caesars" and alleged a breach of the duty of public access and sought
                declaratory and injunctive relief. Dr. Slade did not ask for discovery on
                the reason for his exclusion, which he undoubtedly would have been
                entitled to. Because Dr. Slade failed to demonstrate that his exclusion
                from Caesars' properties was for unlawful reasons, we conclude "beyond a
                doubt that [he] could prove no set of facts, which, if true, would entitle
                [him] to relief." Id.
                Innkeeper common law is not implicated here
                             One of our dissenting colleagues opines, and Dr. Slade
                advances a similar argument on appeal, that gaming establishments,
                when acting as innkeepers, have a common-law duty to allow access to any
SUPREME COURT
         OF
      NEVADA
                                                       9
(0) 1947P,
                 patron seeking lodging if there is not cause to exclude. We respectfully
                 disagree. We do not believe that the Legislature intended that gaming
                 establishments be subject to varying common-law duties. The plain
                 meaning of the statutory definition for gaming establishment encompasses
                 the entirety of the "premises wherein or whereon any gaming is done."
                 NRS 463.0148; NRS 463.0153; see also Premises, Black's Law Dictionary
                 (10th ed. 2014) (defining "premises" as a "building, along with its
                 grounds"). Arbitrarily limiting a gaming establishment's premises to the
                 nonhotel portions contradicts NRS 463.0148's plain meaning.
                                 Further, the rule suggested by our colleague would result in
                 district courts parsing out parts of a gaming establishment's premises to
                 determine whether patrons may be excluded without cause or whether a
                 reason for exclusion must be given. Such an inquiry would create an
                 inconsistent application of the statutes because of the many ways a
                 gaming establishment can be configured and the variety of reasons guests
                 patronize hotel-casinos.
                                 Moreover, NRS 463.0129(3)(a) specifically provides that the
                 common-law right to exclude "any person from the premises of fa gaming]
                 establishment for any reason" is not abridged. Had the Legislature
                 intended that an innkeeper common-law rule be weighed against the right
                 to exclude any person for any reason, in the context of gaming
                 establishments, it would have provided as much in NRS 463.0129(3). See
                 Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of
                 Legal Texts 107 (2012) ("The expression of one thing implies the exclusion
                 of others.").
                                 According to the dissent, because hotel-casinos in Las Vegas
                 also offer amenities such as "convention centers, shopping malls,

SUPREME COURT
        OF
     NEVADA
                                                        10
(0) 1047A    e
                 restaurants, swimming pools, wedding halls, concert halls, nightclubs,
                 bowling alleys, zoos, spas, and more," innkeeper common law may be
                 implicated. But we cannot determine in any principled manner why
                 innkeeper common law would apply to these communal spaces instead of
                 public amusement common law.       See Uston v. Airport Casino, Inc., 564
                 F.2d 1216, 1217 (9th Cir. 1977) ("[T]hey were not acting in [an innkeeper]
                 capacity in their dealings with [the plaintiff]. The relationship
                 was . . . one of casino owner and prospective gambler. The policies upon
                 which the innkeeper's special common law duties rested are not present in
                 such a relationship ") Our dissenting colleague is also concerned that our
                 holding creates a monopolistic policy toward hotel-casino convention
                 centers, similar to that which originally prompted the innkeeper common
                 law. However, as noted in the dissent, innkeeper common law was created
                 "because inns were so far and few between that travelers found
                 themselves at the mercy of the innkeeper," raising monopolistic concerns.
                 Access to convention space in a city such as Las Vegas, where practically
                 every large gaming establishment has sizeable meeting areas, resulting in
                 fierce competition, in no way implicates the concerns expressed in the
                 original innkeeper common-law rule.
                             For these reasons, we conclude that innkeeper common law is
                 not implicated in this instance.
                                                CONCLUSION
                             For the reasons set forth above, we conclude that, pursuant to
                 NRS 463.0129, gaming establishments generally have the right to exclude
                 any person from their premises; however, the reason for exclusion must
                 not be discriminatory or unlawful. Because Dr. Slade failed to plead or in



SUPREME COURT
      OF
    NEVADA
                                                       11
(0) 1947A clao
                     any way demonstrate that his exclusion from Caesars' properties was for
                     unlawful reasons and thus could prove no set of facts, which, if true, would
                     entitle him to relief, we further conclude that the district court did not err
                     in granting Caesars' motion to dismiss pursuant to NRCP 12(b)(5).




                                                                         XAS\        J.
                                                         Hardesty


                     We concur:


                     rtiO                        CJ
                     Parragur


                                                ,J
                    $(11:1384-11—Le—
                       aitta




SUPREME COURT
        OF
     NEVADA
                                                           12
(0) 19474    ejr.
                   PICKERING, J., with whom DOUGLAS, J., agrees, dissenting:
                               The district court dismissed Slade's complaint under NRCP
                   12(b)(5) for failure to state a claim upon which relief can be granted.
                   Nevada adheres to the traditional rule that an action may not be
                   dismissed at the pleading stage "unless it appears to a certainty that the
                   plaintiff could prove no set of facts that would entitle him or her to
                   relief . drawing every inference in favor of the nonmoving party."
                   Holcomb Condo. Homeowners' Ass'n, Inc. v. Stewart Venture,        LLC, 129
                   Nev., Adv. Op. 18, 300 P.3d 124, 128 (2013) (internal quotations omitted).
                   "The test for determining whether the allegations of a complaint are
                   sufficient to assert a claim for relief is whether the allegations give fair
                   notice of the nature and basis of a legally sufficient claim and the relief
                   requested." Vacation Viii., Inc. v. Hitachi Am., Ltd.,   110 Nev. 481, 484,
                   874 P.2d 744, 746 (1994). This is not a difficult test to pass, and Slade's
                   allegations that Caesars, as an innkeeper and convention host, violated
                   the common law when it excluded him for no stated reason from all parts
                   of all of its properties more than meet the mark. I also disagree with the
                   proposition that a hotel and convention facility can exclude visitors on
                   their say-so alone, with no reason given. For these reasons, I would
                   reverse the district court's order of dismissal and remand, so the facts can
                   be developed in discovery and the case narrowed or resolved by summary
                   judgment or trial.
                               In his complaint, Slade alleges that he is a doctor who wanted
                   to visit a Caesars property in Las Vegas for a medical convention—a non-
                   gaming activity. Another Caesars' property, this one in Mississippi, had
                   sent Slade an "eviction" letter, stating without explanation that he was
                   excluded from all parts of all Caesars' properties in the United States. In

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ex,
                 his complaint, Slade alleges: "As an innkeeper operating an inn in
                 conjunction with a casino, defendants are bound by the common law
                 obligations of an innkeeper to accept all suitable travelers, and the
                 common law actually restricts the action (rather than allows the action)
                 taken by the defendants." Further, in Slade's opposition to Caesars'
                 motion to dismiss, Slade stated that he "would likely be staying at
                 defendants' inn" These allegations and argument render dismissal
                 inappropriate.
                               By statute, the Nevada Legislature has directed Nevada
                 courts to follow the common law in deciding when, and under what
                 circumstances, a property holding a gaming license can exclude or eject a
                 person from its premises NRS 463.0129(1)(e) states the general rule:
                 "[A]ll gaming establishments in this state must remain open to the
                 general public and the access of the general public to gaming activities
                 must not be restricted in any manner except as provided by the
                 Legislature." However, in addition to the general application of common
                 law under NRS 1.030, 1 NRS 463.0129(3)(a) states: "This section does
                 not . . . [abrogate or abridge any common-law right of a gaming
                 establishment to exclude any person from gaming activities or eject any
                 person from the premises of the establishment for any reason." The
                 question thus becomes one of determining the scope and extent of the
                 common-law right of a gaming establishment to exclude a person from
                 gaming activities or to eject a person from the premises.


                       1 NRS  1.030 provides: "The common law of England, so far as it is not
                 repugnant to or in conflict with the Constitution and laws of the United
                 States, or the Constitution and laws of this State, shall be the rule of
                 decision in all the courts of this State."

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                            The common law differentiates between innkeepers and
                proprietors of places of public amusement in terms of their ability to
                exclude persons for any reason, or no reason. While the common law did
                "not confer[ ] any right of access to places of public amusement," it held
                that innkeepers, by virtue of the dependency their establishment induced
                in members of the traveling public, could not refuse service without good
                reason. See Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of Boston,
                515 U.S. 557, 571 (1995). "At common law a person engaged in a public
                calling, such as innkeeper or common carrier, was held to be under a duty
                to the general public and was obliged to serve, without discrimination, all
                who sought service. On the other hand, proprietors of private enterprises,
                such as places of amusement and resort, were under no such obligation,
                enjoying an absolute power to serve whom they please [I."       Madden v.
                Queens Cty. Jockey Club,     72 N.E.2d 697, 698 (N.Y. 1947) (citations
                omitted).
                            The policies that led the common law to limit the right of an
                innkeeper to exclude a member of the traveling public still have force
                today. Originally, innkeepers had a duty to serve guests absent good
                cause to exclude because inns were so far and few between that travelers
                found themselves at the mercy of the innkeeper and were vulnerable to
                extortion from the innkeeper. See Bruce Wyman, The Law of the Public
                Callings as a Solution of the Trust Problem, 17 Harv. L. Rev. 156, 159
                (1904). Thus, innkeepers were viewed as having a "virtual monopoly" over
                a market serving the essential needs of the traveling public. Id. at 158. A
                place of public amusement, by contrast, provided entertainment, not
                necessary shelter, and so the law accorded the proprietor more leeway.
                See id.

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                                The majority correctly notes that, drawing on this common-
                    law distinction, several courts have deemed gaming establishments, such
                    as race tracks, to be places of public amusement. See, e.g., Brooks v. Chi.
                    Downs Ass'n, Inc., 791 F.2d 512, 516-17 (7th Cir. 1986); Madden, 72
                    N.E.2d at 698. But these cases did not involve properties like Caesars
                    that have gaming and, in addition, offer vast convention and hotel space.
                    From a common-law perspective, hotel-casino-convention-centers
                    implicate both the innkeeper rule and the rule regarding places of public
                    amusement, a distinction the majority rejects. Yet, it is a fact that hotel-
                    casinos offer many amenities beyond gambling: hotel rooms, convention
                    centers, shopping malls, restaurants, swimming pools, wedding halls,
                    concert halls, nightclubs, bowling alleys, zoos, spas, and more. Neither
                    this court nor any other has endorsed the proposition that the mere
                    presence of a casino exempts a hotel/convention center from the common-
                    law rule of inclusivity applicable to innkeepers.   See Spilotro v. State, ex
                    rel. Nev. Gaming Comm'n, 99 Nev. 187, 196, 661 P.2d 467, 473 (1983)
                    (Gunderson, J., concurring) (emphasizing that the Nevada Gaming
                    Commission's authority to exclude certain individuals from gaming
                    establishments did not mean that: an "excluded person' could not even
                    enter the Union Plaza Hotel in Las Vegas en route to the railway station,
                    which is situated within that hotel, [nor] lawfully attend political events
                    on the non-gaming portion of a gaming licensee's premises, ... nor pursue
                    any other legitimate pursuits on the non-gaming portion of a gaming
                    licensee's premises"; noting that such a holding would be deeply
                    problematic, for it would mean that an "excluded person' traveling by bus
                    through Nevada could not even visit the lavatories in several of our



SUPREME COURT
       OF
    NEVADA
                                                         4
(0) 1947A 4211719
                       established bus stations, or eat at the lunch counters during rest stops,
                       because those facilities are in buildings also occupied by casinos").
                                     The majority dismisses this important common-law distinction
                       and its public policy implications by relying solely on its statutory
                       interpretation of NRS 463.0129(3)(a), arguing: "Had the Legislature
                       intended that an innkeeper common-law rule be weighed against the right
                       to exclude any person for any reason, in the context of gaming
                       establishments, it would have provided as much in NRS 463.0129(3)."
                       But, the same argument can apply to the majority's interpretation. Had
                       the Legislature intended that thefl entire premises of a hotel-casino or any
                       gaming establishment have the absolute statutory right to exclude any
                       person for any reason, it would have provided as much in NRS
                       463.0129(3). However, the Legislature did not simply state that rule, as
                       the majority seems to believe. Rather, the Legislature incorporated and
                       preserved the common law in NRS 463.0129(3)(a), which requires a legal
                       analysis into the common-law rights and duties of innkeepers versus
                       places of public amusements. 2




                             2 The majority is construing NRS 463.0129(3)(a) as altering the
                       common-law duties of innkeepers by applying the right to exclude for
                       public amusements to the entire premises of a hotel-casino. I cannot
                       reconcile this interpretation with established canons of statutory
                       interpretation. See First Fin. Bank v. Lane, 130 Nev., Adv. Op. 96, 339
                       P.3d 1289, 1293 (2014) ("This court will not read a statute to abrogate the
                       common law without clear legislative instruction to do so."); Cunningham
                       v. Washoe Cty., 66 Nev. 60, 65, 203 P.2d 611, 613 (1949) (requiring "the
                       plainest and most necessary implication in the statute itself" for the
                       modification of common law by statutory enactment "where such acts are
                       not authorized by the express terms of the statute").

SUPREME COURT
        OF
     NEVADA
                                                              5
(0) 1907A    aega5.•
                             The majority also takes issue with the concept that innkeeper
                common law would apply to the many different facilities located within the
                hotel-casino that arguably invoke public amusement common-law rules.
                Besides common law, statutory authority provides that all the different
                facilities, such as restaurants, swimming pools, wedding halls, etc., are
                within the premises of innkeepers. See NRS 651.005 (defining "premises,"
                under the section "Duties and Liabilities of Innkeepers," to include, but
                not exhaustively, "all buildings, improvements, equipment and facilities,
                including any parking lot, recreational facility or other land, used or
                maintained in connection with a hotel, inn, motel, motor court,
                boardinghouse or lodging house"). Moreover, under common law, places of
                public amusement that are located within an innkeeper's premises may be
                subject to the same common-law duties governing innkeepers.       See Odom
                v. E. Ave. Corp., 34 N.Y.S.2d 312, 316-17 (N.Y. Sup. Ct. 1942) (applying
                the common-law duties of innkeepers to a restaurant located within the
                hotel, concluding that the common law provides that a "guest has the
                implied right to the use of such facilities as the character of the inn will
                afford"); 43A C.J.S. Inns, Hotels, and Eating Places § 23 (2014) ("[A]n
                innkeeper is bound to provide a guest with such facilities as the character
                of the inn afford.").
                             But, even assuming that the common-law duties of innkeepers
                should not apply to the entire premises of a hotel-casino, the majority
                rejects the concept of "parsing out parts of a gaming establishment's
                premises" This rejection directly contradicts the common-law
                interpretation of mixed premises, which requires a factual analysis
                regarding whether the patron intended to stay at the inn       See Uston v.
                Airport Casino, Inc., 564 F.2d 1216, 1217 (9th Cir. 1977) (recognizing that

SUPREME COURT
        OF
     NEVADA
                                                     6
(0) I947A
                   the hotel-casino may be considered an innkeeper, but the patron was only
                   challenging access to the casino for the opportunity to play blackjack, and
                   thus, "Mlle relationship was not one of innkeeper and patron, but rather
                   one of casino owner and prospective gambler"); Freudenheim v. Eppley, 88
                   F.2d 280, 283 (3d Cir. 1937) (vacating lower court's conclusion that
                   plaintiff was not a guest as a matter of law after plaintiff frequented the
                   restaurant inside the hotel, concluding that the determination of one's
                   guest status is based on intent, which is a question of fact for the jury);
                   Alpaugh v. Wolverton, 36 S.E.2d 906, 908-09 (Va. 1946) ("[W]here a hotel
                   operator operates a restaurant for the accommodation both of its guests
                   and of the public in general, he may be an innkeeper as to some of his
                   patrons and a restaurateur as to others.... [T]he controlling factor in
                   determining whether the relationship of innkeeper and guest has been
                   established is the intent of the parties."); 40A Am. Jur. 2d Hotels, Motels,
                   Etc. § 18 (2008) ("A person claiming to be a guest must have the intention
                   to become a guest and be received in that capacity by the innkeeper. .. . In
                   litigation, there may be a jury question whether an innkeeper understood
                   that a person intended to occupy a room.").
                               Here, Slade alleged that Caesars violated the common-law
                   duty of innkeepers and, drawing every inference in his favor, he
                   sufficiently alleged that he intended to patronize the inn. Moreover, even
                   if he only wanted to attend the convention, it is not clear that the public
                   amusement rule, rather than the innkeeper rule, should apply. As Las
                   Vegas continues to market itself as a convention-center destination, a
                   policy that would allow a hotel-casino to become the exclusive venue for
                   conventions, yet retain unfettered discretion to exclude persons who want
                   to attend those conventions, invokes the same concerns that drove the

SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1907A    At,
                 innkeeper common law—a theory based on the monopolistic nature of the
                 inn.
                             The majority incorrectly interprets the monopolistic nature of
                 convention centers, arguing that "practically every large gaming
                 establishment has sizeable meeting areas, resulting in fierce competition,
                 [which] in no way implicates the concerns expressed in the original
                 innkeeper common-law rule." This interpretation fails to address the
                 exclusivity of a particular convention. While venue-shopping, a business
                 wishing to host a convention has many options, but once that business
                 selects a particular venue, it becomes the exclusive venue for that
                 convention. As is the case here, the medical convention Slade wished to
                 attend was hosted by a Caesars property. After being excluded, Slade
                 could not attend the same convention at another location because that
                 particular Caesars' property was the exclusive venue for the convention.
                 Thus, the concept of a virtual monopoly is arguably as present, if not more,
                 for conventions than for innkeepers. But even assuming the public
                 amusement rule, not the innkeeper rule, applies to the pure convention-
                 goer, it is not possible to draw this much from the record below at this
                 stage of the case, where, on the face of the pleadings, Slade alleges that he
                 was invoking the common-law right not to be excluded by an innkeeper
                 from the inn.
                             The majority correctly observes that, under NRS 651.070,
                 Caesars cannot illegally discriminate against Slade or other prospective
                 patrons on the basis of race or other protected status. But this statutory
                 prohibition requires the excluded patron to plead and prove the illegal
                 discrimination. The common law, by contrast, requires the innkeeper to
                 give a reason for the exclusion, rather than rest on the right to exclude for

SUPREME COURT
        OF
     NEVADA
                                                       8
(01 1947A    e
                any reason, or no given reason at all. The difference is meaningful, as the
                common law recognized.
                            The record in this case is wholly undeveloped. We do not
                know, for example, why Caesars sent Slade the letter it did, or whether
                Slade could attend the medical convention without walking across the
                casino floor. Without more than the bare allegations in Slade's complaint,
                though, I cannot reconcile an absolute right to exclude for any reason or no
                reason at all to the entire premises of a hotel-casino with the common-law
                duty of innkeepers, which only allows exclusion for good cause. Thus, I
                would reverse the district court's dismissal of Slade's complaint and
                remand for further proceedings.
                            I dissent.


                                                      1                            J.
                                                   Pickering

                I concur:




SUPREME COURT
     OF
   NEVADA
                                                     9
(01 194Th e
                CHERRY, J., dissenting:
                            I join in the dissent authored by Justice Pickering, but I write
                separately because I cannot support the majority's conclusion that a
                plaintiff bears the responsibility of proving, prior to conducting discovery,
                that a gaming and entertainment corporation has chosen to discriminate
                against him for an unlawful reason.'
                            The majority correctly commences with the plain language
                of the statute. NRS 463.0129(3)(a) certainly permits "a gaming
                establishment to exclude any person from gaming activities or eject any
                person from the premises of the establishment for any reason." The
                majority's opinion today, if not narrowly read, could be interpreted to say
                that a casino can exclude any person for any reason or for no reason at all,
                which is contrary to Nevada law.
                            This distinction is important here because in its majority
                opinion today, this court has precluded Dr. Slade from ascertaining why
                Caesars Entertainment excluded him from its properties. The reason for




                      'This matter came before the district court as an NRCP 12(b)(5)
                motion to dismiss. Given the procedural posture of the case, the court
                below was obligated to accept as true everything in the complaint as it
                existed at that time and draw all inferences in favor of the plaintiff.
                Stubbs v. Strickland, 129 Nev., Adv. Op. 15, 297 P.3d 326, 328-29 (2013).
                It does not appear that such consideration was given to appellant.
                Granting dismissal with nothing more than the complaint was error.
                Allowing some discovery on this issue might have provided significant
                information to appellant.

SUPREME COLMT
        OF
      NEVADA


(0)   ,0A
                Dr. Slade's exclusion is crucial. Although the statute allows Caesars to
                exclude him for any reason, NRS 651.070 prevents "any place of public
                accommodation" from discriminating "on the ground of race, color,
                religion, national origin, disability, sexual orientation, sex, gender identity
                or expression."
                            This case is not the first time that this court or the United
                States Supreme Court has held that a right to exclude for any reason is
                not without its limits. In the arena of jury selection, for example, although
                an attorney may exercise any number of peremptory challenges to excuse
                a juror without cause, it is a long-standing principle that an attorney may
                not do so on the basis of race or gender. Batson v. Kentucky, 476 U.S. 79,
                89 (1986); J.E.B. v. Alabama, 511 U.S. 127, 130-31 (1994). More recently,
                the United States Court of Appeals for the Ninth Circuit extended this
                principle to exclusions on the basis of sexual orientation.        SmithKline
                Beecham Corp. v. Abbott Labs., 740 F.3d 471, 486 (9th Cir. 2014). In the
                aftermath of these cases, if a party alleges a violation, then that party is
                not required to prove it; rather, the burden shifts to the other party to
                proffer a nondiscriminatory reason for the dismissal.
                             The principles of Batson, J.E.B., and SmithKline are no
                different here, which is why the Legislature enacted MRS 651.070. I do
                not believe Nevada law allows (or that the Nevada Legislature ever
                intended) for Caesars Entertainment, or any other gaming establishment,
                to engage in potentially unlawful discrimination simply because it chooses




SUPREME COURT
          OF
      NEVADA
                                                       2
(0) 1947,1)
                    not to give a reason for its actions. 2 For these reasons, I would allow this
                    case to proceed to discovery. 3 Accordingly, I respectfully dissent.




                          2 Nothing   in this dissent should be read as an accusation that
                    Caesars Entertainment actually engaged in unlawful discrimination. The
                    point is that without discovery, we cannot be sure.

                          3 Thebetter practice would have been for the court sua sponte to
                    require respondents to file a more definite statement rather than grant
                    dismissal outright.

SUPREME COURT
       OF
    NEVADA

                                                           3
(0) I947A .4&:94)